10-1478-ag
         Attobra v. Holder
                                                                                      BIA
                                                                             Bukszpan, IJ
                                                                             A096 265 719


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                         Circuit Judges.
11       ______________________________________
12
13       JOSEPH ASSOUMOU ATTOBRA,
14                Petitioner,
15
16                                                              10-1478-ag
17                    v.                                        NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Thomas V. Massucci, New York, NY.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Ada E. Bosque, Senior
29                                     Litigation Counsel; Lindsay Corliss,
30                                     Law Clerk, Office of Immigration
31                                     Litigation, Civil Division, United
32                                     States Department of Justice,
33                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Joseph Assoumou Attobra, a native and

 6   citizen of Côte d’Ivoire, seeks review of a March 25, 2010,

 7   decision of the BIA affirming the May 19, 2008, decision of

 8   Immigration Judge (“IJ”) Joanna M. Bukszpan denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”). In re Joseph

11   Assoumou Attobra, No. A096 265 719 (B.I.A. March 25, 2010),

12   aff’g No. A096 265 719 (Immig. Ct. N.Y. City May 19, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     Because

21   Attobra does not challenge the agency’s pretermission of his

22   asylum claim or denial of CAT relief, we address only the

23   agency’s denial of withholding of removal.

                                     2
 1       The agency did not err in determining that Attobra

 2   failed to meet his burden of proof.   Although Attobra

 3   testified to one incident in which military forces came to

 4   his house looking for him in 2001 and that he feared that he

 5   would be harmed if returned to Côte d’Ivoire because of his

 6   former involvement with the Union for Democracy and Peace

 7   (“UDPCI”), he conceded that he was not a leader in the

 8   party, he was no longer involved in politics or affiliated

 9   with the UDPCI, he had not heard any information about

10   military forces looking for him since 2005, and his wife had

11   never informed him of military forces looking for him.     In

12   addition, the IJ reasonably gave limited weight to the 2003

13   letter from Attobra’s cousin, which was the only evidence

14   Attobra presented that military forces looked for him after

15   he left Côte d’Ivoire, as it contained only information the

16   cousin received from Attobra’s wife, and was called into

17   question by Attobra’s testimony that his wife never informed

18   him that military forces were looking for him.   See Xiao Ji

19   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

20   2006) (holding that the weight afforded to the applicant’s

21   evidence in immigration proceedings lies largely within the

22   discretion of the agency).   Moreover, Attobra did not

23   provide any evidence that military forces continued to look

                                   3
 1   for him or have any interest in harming him after 2005, or

 2   that former UDPCI members continued to face harm.

 3       Thus, given that Attobra did not provide any objective

 4   evidence that authorities in Côte d’Ivoire continued to look

 5   for him or have any interest in him, the agency reasonably

 6   concluded that Attobra failed to establish the requisite

 7   objective likelihood of future harm.    See Jian Xing Huang v.

 8   INS, 421 F.3d 125, 129 (2d Cir. 2005) (finding that a fear

 9   of future persecution is not objectively reasonable if it

10   lacks “solid support” in the record and is merely

11   “speculative at best”); Hongsheng Leng v. Mukasey, 528 F.3d

12   135, 142 (2d Cir. 2008) (holding that to show an objectively

13   reasonable fear of future persecution, an applicant must

14   establish that he would be singled out for persecution or

15   that there was a pattern or practice of persecution of

16   similarly-situated individuals).

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.    Any pending request for

22   oral argument in this petition is DENIED in accordance with



                                   4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).
3
4
5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                   5